Citation Nr: 1201316	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The appellant served on active duty from March 1999 to November 2000.  He was discharged under other than honorable conditions. 

In an administrative decision dated August 2002, the Nashville, Tennessee Regional Office (RO) determined that the appellant had evidenced willful and persistent misconduct in service, and that his discharge was under dishonorable conditions.  Accordingly, the RO found that the character of discharge was a bar to receipt of VA compensation benefits.  He was advised of this determination in a letter dated later that month. 

In October 2004, the appellant submitted a claim for service connection for a psychiatric disability.  By letter dated in November 2004, the RO informed the appellant that his claim for VA benefits remained denied based on his dishonorable service.  The November 2004 notice informed him that his claim was originally denied in August 2002, and that since he had not appealed the determination, it had become final. 

In June 2007 and August 2007 the appellant submitted additional claims, again seeking service connection for a psychiatric disability.  He was notified by letters dated in June and August 2007 that the claim were previously denied based on the character of the appellant's discharge. 

Most recently, in October 2008, the appellant filed a claim seeking service connection for a psychiatric disability manifested by schizophrenia.  The claim was denied by the RO in November 2008.  The current appeal resulted. 

The appellant presented testimony before the Board in July 2010.  The transcript has been associated with the claims folder.

In December 2010, the Board found that new and material evidence had been received since the most recent final decision denying benefits, reopened the claim and remanded it to the RO for development and consideration of the merits of the claim beginning with the character of the appellant's discharge.  

In August 2011, following additional development, the RO issued a supplemental statement of the case in which it found that the appellant's discharge from active military duty is a bar to receipt of VA compensation benefits.  The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was inducted into service in March 1999 and was discharged in November 2000 under other than honorable conditions in lieu of a trial by court martial. 

2.  During service the appellant was absent without official leave (AWOL) from July 27, 1999, to October 17, 1999. 

3.  The appellant has not submitted competent medical evidence that he was insane at the time of his offenses that resulted in his discharge from service. 


CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a disability but must first establish status as a veteran.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the December 2010 remand, the Board noted that the appellant was not provided complete VCAA notice prior to the adjudication of his claim.  The Board informed the appellant that the Court has held that VCAA applies to all five elements of a claim for service connection.  Among those elements is "veteran status."  The Court has further held that in a case of an appellant is seeking eligibility for VA benefits even when he has previously accepted a discharge in lieu of a court martial is still entitled to VCAA notice.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board noted that this is particularly true if, as is the case in this claim, an appellant is seeking to establish that he was insane at that time of the commission of the offense leading to his discharge.  See 38 C.F.R. § 3.12(b).  

The record reflects the appellant was provided VCAA notice in letters mailed in August 2001 and May 2011.  Although the appellant was not provided all required notice before the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of all required notice and the completion of all indicated development, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the appellant in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), VA medical records, and private medical records have been associated with the claims folder.  Social Security Administration (SSA) records have also been obtained.  

The Board notes that the appellant was not provided an examination nor was a medical opinion obtained.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The appellant has not presented the requisite competent evidence that he was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  The Court has held that VA's duty to assist in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of [appellants] to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim.

II.  Character of Discharge - Legal Criteria

The term Veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2011).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2011). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2011); 38 U.S.C.A. § 5303 (West 2002 & Supp. 2011).  A discharge or release from service for acceptance of undesirable discharge in lieu of trial by general court-martial is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge.  38 C.F.R. § 3.12(b) (2011).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis. VAOPGCPREC 20-97. 

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

III.  Character of Discharge - Analysis

As noted in the Board's previous decision, the appellant seeks service connection for an acquired psychiatric disability.  A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

The appellant's DD-214 reflects that he entered active duty in March 1999. He had one year, five months, and 26 days active duty.  He was discharged in November 2000, with an "other than honorable discharge."  The narrative reason for the separation was "in lieu of trial by Court-Martial."

In this case, the appellant's service personnel records show that he went AWOL July 27, 1999.  He was apprehended October 17, 1999, by state authorities in Georgia and returned to his command.  Court martial proceedings were begun.  On October 26, 1999, after consulting with counsel, appellant filed a Request for Discharge in Lieu of Trial by Courts-Martial.  He also filed a memorandum of Admission of AWOL for administrative purposes.  In a written report, the appellant's Commanding Officer (CO) explained that the request was forwarded to the higher authorities for appropriate action.  It was indicated that the conduct rendered the appellant triable by courts martial under circumstances which could lead to a bad conduct or dishonorable discharge.  Based on the appellant's previous record, punishment could be expected to have minimal rehabilitative effect.  The CO believed that discharge at the present time was in the best interest of all concerned.  The CO stated, "[t]here does not appear to be a reasonable ground to believe that the individual is, or was, at the time of his misconduct, mentally defective, deranged or abnormal."  This request for discharge under other than honorable conditions was approved by the Garrison Commander, Fort Knox, Kentucky, on October 3, 1999.  The appellant's rank was reduced from specialist to Private E-1 and he was discharged effective October 3, 2000.  

In January 2000, the appellant filed a claim seeking service connection for stress and depression.  He submitted a letter from Cherokee Health Systems that indicated that he had been treated since December 1999 for depressive episodes.  During treatment, he also described auditory hallucinations.  The current diagnosis was psychotic disorder and major depressive disorder.  Records from the Knox County Health Department dated in December 2000 indicated a probable diagnosis of schizophrenia.  Based primarily on his auditory hallucination, a social worker in March 2001 certified that he was unable to work.  In January 2001, the appellant applied for food stamps and a nurse practitioner certified he was unable to work due to psychiatric illness and had been so disabled for two months.

In September 2001, the Army Discharge Review Board reviewed the appellant's records and determined that he was properly and equitably discharged.  A review of the service history indicated that he was absent without leave (AWOL) from July 27, 1999 to October 17, 1999.  

The appellant, in written statements and testimony before the Board, now contends the character of his discharge should not constitute a bar to the award of VA benefits.  Although he does not dispute his AWOL period, he asserts that he was insane at the time of the AWOL and as such he is not precluded from VA benefits now.  

In support of his assertions, the appellant has submitted written statements and has provided the aforementioned records of treatment from Cherokee Health Systems and Knox County Health Department.  He has also submitted a copy of a Social Security Administration (SSA) decision dated in April 2001.  In that decision, the SSA noted that the appellant was hospitalized for mental health problems while in the military and reportedly had thoughts of killing others and voices telling him to commit suicide.  The SSA decision indicates that he was "discharged because of his psychiatric problems."  The SSA determined that the appellant had not engaged in substantial gainful activity since October 28, 1999, had severe impairments consisting of a psychotic disorder, major depressive disorder, schizoaffective disorder, and paranoid personality traits, and that he had been under such disability since October 28, 1999.  The decision was based in part on a mental residual functional capacity assessment form showing that the appellant was found to be extremely limited in his ability to work with other human beings due to his psychotic disorder which included hallucinations.  This report, which indicates that it is to be completed by a physician or a psychologist, was signed by the appellant's social worker from Cherokee Health Systems and dated in March 2001. 

The appellant has also submitted a May 2011 written statement from a private physician from Gatlinburg who professes to have treated him for schizophrenia and noted that the appellant was recently discharged for an acute schizophrenic attack.  

At his hearing before the undersigned, the appellant testified that he was fine when he went into service but then he stopped getting along with the sergeants.  They began asking him if he was going to hurt or kill anybody.  He stated that they asked him questions like that to get on his nerves.  He got tired of the questions and just left.  He stated that he spoke to the unit once or twice about the problems but they did not care and so he just left.  He stated that he was seen at the Fort Hood base on an inpatient/outpatient basis for stress and depression.  He just went home and was living in Knoxville.  He drove home.  He was then apprehended by state authorities on a walking trail in Dalton Georgia and sent to Fort Knox.  The appellant could not remember what happened between the time he was apprehended in October 1999 and his service discharge in November 2000.  However, when questioned by his representative, the appellant remembered hearing voices in either October or July of 1999.  The representative then asked the appellant to recall that he mentioned to her earlier that he heard voices and saw spots in May 1999.  He responded that the voices controlled the spots.  To her question as to whether this happened before he went AWOL, he responded, "Yeah, pretty much, yeah."  

Service treatment records do not show complaints or findings consistent with the testimony or the information he reported to SSA and do not contain reference to mental health illness.  A February 1999 examination for enlistment showed no psychiatric abnormality.  The appellant presented on May 4, 1999, for a two hour episode of light-headedness which began after morning PT.  He felt tired and light-headed and had stomach cramps before PT.  He was assessed as having possible dehydration and given an IV.  He was then instructed to drink plenty of water, given Tylenol and told to return as needed.  He returned the next day with complaints of nausea and vomiting for two days.  He was still vomiting and weak.  He was assessed as having gastroenteritis, viral versus bacterial.  BRAT diet was recommended, he was given Phenergan and Imodium, and he was told to stop smoking.  He was confined to quarters for a day.  In October 1999, the appellant declined a separation physical examination.  

The Board recognizes the appellant's testimony that his discharge should be upgraded because he was schizophrenic when he went AWOL.  Nevertheless, the record shows that the United States Army Review Board denied the appellant's application to upgrade the character of his discharge.  As there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect. 

Moreover, as the appellant's other than honorable discharge constituted acceptance of an undesirable discharge in lieu of trial by general court-martial, this is considered to have been issued under dishonorable conditions and the Board finds that he is not entitled VA benefits absent evidence showing that he was insane at the time that absence occurred.  

With respect to whether the appellant was insane during his AWOL period, the Board observes that there is no competent evidence that the appellant was experiencing insanity or psychosis at the time of his AWOL.  The Board Does not consider the appellant's assertion dispositive as the appellant himself is not competent to say he was insane in service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  That is, as a layperson, he is not competent to render medical opinions such as determine whether or not he was insane at the time that he went AWOL.  

Moreover, as to his description of the events surrounding his AWOL period, the Veteran acknowledged that he did not receive any psychiatric treatment while AWOL.  With regard to his symptoms during this period, the Veteran was vague in his initial response regarding when he first started hearing voices.  At first he reported that he first heard voices in July 1999 or October 1999.  Thus, it is unclear if such symptoms began toward the beginning of his AWOL period, towards the end of his AWOL period, or after his return from AWOL status.  It was only after prompting from his representative that he reported hearing voices and seeing spots prior to going AWOL.  In light of the inconsistent responses from the Veteran, the Board finds his statements regarding an onset of symptoms of hallucinations prior to going AWOL are not credible.  Furthermore, even if the record did reflect hallucinations prior to going AWOL, the evidence does not establish that he was insane at the time that he was AWOL.  

With respect to the history presented in the SSA records, the facts reported by the appellant as reflected in SSA decision do not match the history established by the STR's, and as such do not support his claim that he was insane at the time he went AWOL.  Notably, the SSA decision states that the Veteran was discharged because of mental health problems.  However, service personnel records, as noted previously, show that his discharged resulted from his period of being AWOL.    

As to the records from Cherokee Health Center, these do not assert that he was schizophrenic during the time he went AWOL.  Rather they show that the Veteran began receiving treatment for his psychiatric problems following his period of AWOL.  It is significant that the STR's do not indicate that he was schizophrenic or otherwise insane when he went AWOL.  Thus, there is no competent evidence of insanity or schizophrenia during the period in which the appellant went AWOL.  

Moreover, the SPR's and STR's do not indicate that the appellant had any behavioral problems prior to going AWOL.  His pre-service testing does not indicate any deficiency and his MOS was Cavalry Scout.  The record appears consistent with the appellant's testimony that on October 27, 1999, he simply left his command and went home.  

The Board finds that the preponderance of the evidence does not establish that the appellant was insane or demonstrated psychosis in service.  Nor does that evidence suggest that he had a disease that motivated him to act in a manner not in accordance with his normal method of behavior, or otherwise caused him to interfere with the peace of society, or to depart from the accepted standards of the community.  On the contrary, the appellant's STR's, and his own testimony, together show that he did not wish to remain in service because he was not getting along with his sergeants and knowingly went AWOL in order to escape their questions.  Moreover, there is nothing in the record to indicate that the appellant acted without full knowledge that his unauthorized absences were wrong.  The Board finds the observations of his CO to be significant as they were contemporaneous with the events and there is no other observation of the appellant at that time.  The Veteran's CO did not have any reason to believe that the Veteran had any mental defect, derangement, or abnormality at the time he was AWOL.  Accordingly, the Board finds that those unauthorized absences may not be excused by reason of insanity.  38 C.F.R. § 3.12(b) (2011). 

In sum, the Board finds that the appellant was discharged from military service under conditions other than honorable and is barred from the receipt of VA benefits.  An exception is not warranted because appellant has not shown that he was insane at the time of his prolonged unauthorized absence.  As the preponderance of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA benefits. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


